Citation Nr: 1242024	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-28 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for seizures, to include as due to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for right leg amputation, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for stroke, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on March 11, 2011.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report to this scheduled hearing or a request for another hearing, the Board deems the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his statements to VA, the Veteran has associated all of his claimed disabilities either with exposure to herbicides in the Republic of Vietnam.  See e.g., October 2008 statement.  Alternately, he has indicated that some of these disabilities are secondary to diabetes mellitus type II, which is associated with his claimed herbicide exposure.

Exposure to an herbicide agent is presumed for veterans who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's period of service overlaps the Vietnam Era.  Currently, however, the record does not show service in the Republic of Vietnam or other evidence of exposure to herbicides.

The Veteran's DD-214 indicates no foreign service, but the "Foreign Service" section of his AF-7 notes two temporary duty periods, both of which occurred during the Vietnam Era.  The first began in June 1962 and lasted 95 days.  The second began in November 1963 and lasted 114 days.  The location of these temporary duties is not stated.  During both periods, the Veteran's regular duty assignment was with the 820th Combat Defense Squadron at Plattsburg Air Force Base (AFB) in New York.  The Veteran has submitted internet research that shows the 820th Civil Engineering Squadron (as this squadron was redesignated in January 1966) was stationed in Vietnam in April 1966.  This is after the Veteran's separation from service and the same record notes that this squadron completed construction projects in the United States during the Veteran's period of service.

The Veteran's service treatment records shows stamps for treatment in Plattsburg AFB, Pease AFB (New Hampshire), and the 3920th USAF Dispensary, APO 147.  The Veteran's representative has erroneously confused this dispensary designation with the 3920th Strategic Wing, which is stationed in the United Kingdom.

In his July 2007 claim, the Veteran indicated that he served in the Republic of Vietnam from November 16, 1966 to January 1966.  Even if the Board assumes that the Veteran meant to provide a date range from November 1966 to January 1966, that date range is after his period of service.  In his October 2008 statement, the Veteran stated that he was a gunner on a helicopter in Vietnam.

As the record is unclear regarding the Veteran's temporary duty assignments, particularly as to whether they involved foreign service and, if so, whether they involved foreign service in the Republic of Vietnam, additional development is necessary to determine whether the Veteran served in the Republic of Vietnam during the Vietnam Era, so that exposure to herbicides would be presumed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, the service department, or other appropriate source, with a request for the Veteran's entire service personnel record, including all records of his assignments, whether permanent or temporary duty (TDY) stations, any travel orders and/or temporary duty orders.

Specifically, this search should seek the details of the Veteran's two recorded temporary duty assignments (June 1962 to September 1962 and November 1963 to March 1964).

Efforts must be undertaken to secure and associate with the record all necessary documentation to corroborate the Veteran's claim to have been in the Republic of Vietnam.

If any pertinent record is not available, or if the search for the records yields negative results, the RO must specifically document the attempts that were made to locate them.  The RO must also explain in a written unavailability memorandum why further attempts to locate or obtain any government records would be futile, which must be associated with the Veteran's claims file.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the above requested evidentiary develop, and any additional notification and/or development warranted by the record, readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

